     Case: 1:19-cr-00277 Document #: 38 Filed: 12/17/19 Page 1 of 1 PageID #:112

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00277
                                                         Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 17, 2019:


         MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: Status hearing held. Defendant is in custody and appeared in court with
assistance of counsel and a Spanish−speaking interpreter. Counsel for Defendant reported
that, after conferral, the government will provide the A−Files of the potential witnesses.
The government also will provide a draft plea by 12/20/2019. Defendant shall respond to
the draft plea by 01/20/2020. Counsel shall block−out the weeks of 06/22/2020 and
06/29/2020 for trial. Status hearing set for 01/23/2020 at 10:30 a.m. Pursuant to 18 U.S.C.
3161(h)(7)(A) and (B), and without objection, time is excluded from 12/17/2019 through
01/23/2020 under the Speedy Trial Act to allow for plea negotiations. Defendant ordered
to appear and be transported by U.S. Marshals Service. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
